The Court:
The question put to the witness Schaden on cross-examination as to his conversation with Gardner, respecting the execution of a mortgage to secure the payment of the money due, related to a matter collateral to the issue before the Court, and, if permissible at all, the party was hound by the answer of the witness, and it could not he used as a foundation for impeachment. “ It is a well-settled rule, that a witness can not be cross-examined as to any fact which is collateral and irrelevant to the issue, merely for the purpose of contradicting him by other evidence, if he should deny it, thereby to discredit his testimony.” (1 Greenl. Ev., § 449.)
Judgment and order reversed, and cause remanded for a jnew trial.